As filed with the Securities and Exchange Commission on September 6, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number (811-21675) WY Funds (Exact name of registrant as specified in charter) 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Address of principal executive offices) (Zip code) Mitchell York Wertz York Capital Management Group LLC 5502 N. Nebraska Avenue, Tampa, Florida, 33604 (Name and address of agent for service) 813-238-4800 Registrant's telephone number, including area code Date of fiscal year end: 12/31/2011 Date of reporting period:6/30/2011 Item 1. Reports to Stockholders. Semi-annual Report June 30, 2011 Fund Advisor: Wertz York Capital Management Group, LLC 5502 North Nebraska Avenue Tampa, FL 33604 Toll Free: 866-319-3655 Must be preceded or accompanied by a prospectus.Please read it carefully before investing. THE CORE FUND EXPENSES JUNE 30, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: direct costs, such as wire fees; and indirect ongoing costs, including management fees and other Fund operating expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested at the beginning of the period and held for the six month period of January 1, 2011 through June 30, 2011. Actual expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested at the beginning of the period, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical example for comparison purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any direct costs, such as wire fees or low balance fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these direct costs were included, your costs would be higher. Expenses Paid During Period* Beginning Ending January 1, 2011 Account Value Account Value Through January 1, 2011 June 30, 2011 June 30, 2011 Actual - Class I $ $ $ Hypothetical (5% return before expenses) Actual - Class Y $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.72% for Class I and 0.52% for Class Y,which is net of any expenses paid indirectly, multiplied by the average account value over the period, multiplied by 181 days/365 days (to reflect the one-half year period).The Fund’s ending account value on the first line in the table is based on its actual total return of 0.27% for Class I and 0.47% for Class Y for the six-month period of January 1, 2011 to June 30, 2011. 2 THE CORE FUND FUND PROFILE JUNE 30, 2011 (Unaudited) Asset Allocation (% of Net Assets) U.S. Government & Agency Obligations % Municipal Bonds % Short Term Investments % Purchased Options % Other Assets in Excess of Liabilities % Total Net Assets % 3 THE CORE FUND SCHEDULE OF INVESTMENTS JUNE 30, 2011 (Unaudited) Principal Fair Amount Value MUNICIPAL BONDS - 3.59% Pennsylvania - 3.59% Pennsylvania State Higher Education Assistance Agency 0.694%, 5/1/2046 (a)(b)(c) $ $ Pennsylvania State Higher Education Assistance Agency 0.927%, 6/1/2047 (a)(b)(c) TOTAL MUNICIPAL BONDS (Cost $8,100,000) U.S. GOVERNMENT & AGENCY OBLIGATIONS - 82.97% FHLB - 14.93% 0.787%, 06/11/2015 (a) 1.285%, 04/15/2025 (a) 5.250%, 12/11/2020 (b) 5.750%, 06/12/2026 (b) 4.805%, 08/20/2015 5.250%, 09/15/2017 FHLMC - 32.13% 0.269%, 03/30/2015 (a) 0.340%, 01/10/2013 (a) 0.340%, 01/24/2013 (a) 2.000%, 09/07/2017 (b) 3.440%, 03/02/2016 5.297%, 11/16/2023 5.680%, 02/03/2027 (b) Pool E01489, 4.500%, 11/01/2018 Pool 1B1691, 4.623%, 05/01/2034 (a) Pool 781955, 4.82%, 05/01/2034 (a) Pool G12402, 5.00%, 11/01/2021 Pool C90779, 5.00%, 01/01/2024 Pool G30284, 5.00%, 02/01/2026 Pool N3-1477, 5.00%, 01/01/2038 Pool G12785, 5.50%, 08/01/2017 Pool G11759, 5.50%, 12/01/2018 Pool G13161, 5.50%, 05/01/2023 Pool 847661, 5.762%, 12/01/2036 (a) Pool 1G2084, 5.786%, 08/01/2037 (a) Pool 1N1628, 5.82%, 06/01/2037 (a) Pool C91000, 6.00%, 11/01/2026 Pool D97199, 6.00%, 02/01/2027 Pool G30360, 6.00%, 10/01/2027 Series 3726, 2.00%, 08/15/2020 (b) Series 2776, 4.00%, 01/15/2034 Series 3070, 4.50%, 10/15/2018 Series 2827, 4.50%, 01/15/2023 Series 3499, 4.50%, 08/15/2036 Series 2542, 5.00%, 12/15/2017 Series 3128, 5.00%, 10/15/2027 Series 3187, 5.00%, 02/15/2032 Series 2941, 5.00%, 05/15/2033 Series 3414, 5.00%, 12/15/2036 Series 3349, 6.00%, 09/15/2036 The accompanying notes are an integral part of these financial statements. 4 Principal Fair Amount Value FNMA - 32.96% 0.84%, 03/08/2013 $ $ 2.00%, 03/14/2014 3.00%, 01/19/2016 3.00%, 09/01/2016 3.80%, 03/01/2016 5.45%, 10/18/2021 (b) 6.00%, 04/18/2036 (b) Pool 802854, 4.24%, 12/01/2034 (a) Pool 851297, 4.31%, 09/01/2035 (a) Pool 826046, 4.32%, 07/01/2035 (a) Pool 254720, 4.50%, 05/01/2018 Pool 725647, 4.50%, 07/01/2019 Pool 255547, 4.50%, 01/01/2020 Pool 745392, 4.50%, 12/01/2020 Pool 735529, 4.73%, 08/01/2034 (a) Pool 254510, 5.00%, 11/01/2017 Pool 254631, 5.00%, 02/01/2018 Pool 555545, 5.00%, 06/01/2018 Pool 357413, 5.00%, 07/01/2018 Pool 254985, 5.00%, 11/01/2023 Pool 257163, 5.00%, 04/01/2028 Pool 843024, 5.141%, 09/01/2035 (a) Pool 254192, 5.50%, 02/01/2022 Pool 255182, 5.50%, 04/01/2024 Pool 257164, 5.50%, 04/01/2028 Pool 257239, 5.50%, 06/01/2028 Pool AA3303, 5.50%, 06/01/2038 Pool 889634, 6.00%, 02/01/2023 Pool 256752, 6.00%, 06/01/2027 Pool 256962, 6.00%, 11/01/2027 Pool 256651, 6.00%, 03/01/2037 Pool 941676, 6.00%, 05/01/2037 Pool 256890, 6.00%, 09/01/2037 Pool 256946, 6.50%, 10/01/2027 Series 2010-116, 2.00%, 08/25/2020 (b) Series 2011-33, 3.00%, 02/25/2038 Series 2010-149, 3.50%, 11/25/2040 Series 2008-51, 4.50%, 11/25/2022 Series 2004-28, 4.50%, 01/25/2034 Series 2009-3, 5.00%, 01/25/2049 Series 2007-B2, 5.50%, 12/25/2020 Series 2007-42, 5.50%, 01/25/2036 Series 2006-126, 5.50%, 04/25/2036 Series 2001-64, 6.00%, 11/25/2016 GNMA - 2.95% Pool 80965, 4.625%, 07/20/2034 (a) Pool 82212, 5.00%, 11/20/2038 (a) Pool 80701, 5.375%, 06/20/2033 (a) Pool 80825, 5.50%, 02/20/2034 (a) Pool 686743, 5.50%, 05/20/2038 Series 2010-113, 2.50%, 02/16/2040 Series 2008-6, 4.25%, 09/20/2037 Series 2010-14, 4.50%, 02/16/2040 TOTAL U.S. GOVERNMENT & AGENCY OBLIGATIONS (Cost $182,446,508) The accompanying notes are an integral part of these financial statements. 5 Contracts (100 shares Fair per contract) Value PURCHASED OPTIONS - 0.03% Put Options - 0.03% U.S. Treasury 10-Year Note, Futures Contract Expiration: August 2011, Exercise Price: $123.50 50 $ TOTAL PURCHASED OPTIONS (Cost $25,906) Fair Shares Value SHORT TERM INVESTMENTS - 12.62% Money Market Funds - 12.62% Fidelity Institutional Prime Money Market Portfolio, 0.13% (d) Morgan Stanley Institutional Liquidity Fund - Government Portfolio, 0.01% (d) Morgan Stanley Institutional Liquidity Funds - Prime Portfolio, 0.09% (d) TOTAL MONEY MARKET FUNDS (Cost $28,465,090) Total Investments (Cost $219,037,504) -99.21% Other Assets in Excess of Liabilities - 0.79% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Variable rate securities, the coupon rate shown is the effective interest rate as of June 30, 2011. (b) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser and compared to independent third party sources.Such values are approved on a quarterly basis by the Board of Trustees.The total fair value of such securities at June 30, 2011 is $57,118,381 which represents 25.32% of total net assets. (c) Illiquid security, a security may be considered illiquid if it lacks a readily available market.As of June 30, 2011 the value of these investments was $8,100,000 or 3.59% of total net assets. (d) The rate listed is the fund's 7-day yield as of June 30, 2011. The accompanying notes are an integral part of these financial statements. 6 THE CORE FUND SCHEDULE OF WRITTEN OPTIONS JUNE 30, 2011 (Unaudited) Contracts (100 shares Fair PUT OPTIONS - 0.03% per contract) Value U.S. Treasury 10-Year Note, August Futures Contract Expiration: August 2011, Exercise Price: $122.00 25 TOTAL OPTIONS WRITTEN (Premiums received $10,875) $ As of June 30, 2011, margin deposits of $1,007,016 have been pledged in connection with written options and open short futures contracts, a portion of which represents the required collateral for written options contracts. The accompanying notes are an integral part of these financial statements. 7 THE CORE FUND SCHEDULE OF SHORT FUTURES CONTRACTS JUNE 30, 2011 (Unaudited) Number Unrealized of Contracts Appreciation U.S. Treasury 10-Year Note Futures Contract Expiring September 2011 (Underlying Face Amount at Fair Value $61,164,063) $ As of June 30, 2011, margin deposits of $1,007,016 have been pledged in connection with written options and open short futures contracts, a portion of which represents the required initial margin deposit on open short futures contracts. The accompanying notes are an integral part of these financial statements. 8 THE CORE FUND STATEMENT OF ASSETS AND LIABILITIES AS OF JUNE 30, 2011 (Unaudited) Assets: Investments, at fair value (cost: $219,037,504) $ Cash Receivables: Securities sold Capital shares purchased Interest Other receivables Deposit at broker Prepaid expenses Total Assets Liabilities: Options written, at fair value (proceeds: $10,875) Distributions payable Payable for variation margin on futures contracts Advisory fees Trustee fees Accrued expenses Total Liabilities Net Assets $ Net Assets consist of: Paid-in capital Accumulated undistributed net investment loss ) Net accumulated realized loss on investments ) Net unrealized appreciation (depreciation) on: Investments Options Written options contracts ) Futures contracts Net Assets $ Class I Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($5,637,645 / 591,955 shares) $ Class Y Net Assets $ Shares outstanding (Unlimited number of shares of beneficial interest authorized) Net Asset Value, offering and redemption price per share ($219,983,637 / 23,085,207 shares) $ The accompanying notes are an integral part of these financial statements. 9 THE CORE FUND STATEMENT OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2011 (Unaudited) Investment Income: Interest $ Total Investment Income: Expenses: Investment advisory fees (See Note 3) Service fees (See Note 3) Class I Class Y Legal expenses Trustee expenses Compliance officer compensation fees Insurance expenses Audit expenses Other expenses Total Expenses: Expenses waived and reimbursed (See Note 3) Class I ) Class Y ) Total Waivers: ) Total Net Expenses: Net investment income Realized and unrealized gain (loss) on investments: Net realized gain (loss) on transactions from: Investments ) Options ) Written options contracts Futures contracts ) Net change in unrealized appreciation (depreciation) on transactions from: Investments Options Written options contracts ) Futures contracts ) Net realized and unrealized gain(loss) on investments ) Net increase in net assets resulting from operations $ The accompanying notes are an integral part of these financial statements. 10 THE CORE FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended For the June 30, 2011 Year Ended (Unaudited) December 31, 2010 Increase (Decrease) in Net Assets Operations: Net investment income $ $ Net realized gain (loss) on investments ) ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations Distributions to shareholders from: Net investment income - Class I ) ) Net investment income - Class Y ) ) Total distributions ) ) Capital Share Transactions: Shares sold: Class I Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Increase in net assets from capital share transactions Total increase (decrease) in net assets ) Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Share Transactions: Shares sold: Class I Class Y Shares reinvested: Class I Class Y Shares redeemed: Class I ) ) Class Y ) ) Net increase from share transactions The accompanying notes are an integral part of these financial statements. 11 THE CORE FUND FINANCIAL HIGHLIGHTS PER SHARE DATA (FOR A SHARE OUTSTANDING THROUGHOUT EACH PERIOD) For the CLASS I Six Months Ended For the For the For the For the For the June 30, 2011 Year Ended Year Ended Year Ended Year Ended Year Ended (Unaudited) December 31, 2010 December 31, 2009 December 31, 2008 December 31, 2007 December 31, 2006 Net Asset Value, Beginning of Period $ Investment Operations: Net investment income Net realized and unrealized gain/(loss) on investments ) ) (a) ) Total from investment operations Distributions from: Net investment income ) Total distributions ) Net Asset Value, End of Period $ Total Return %(b) % Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets: Before fee waiver (Including interest expense) %(c) % Before fee waiver (Excluding interest expense) %(c) % After fee waiver (Including interest expense) %(c) % After fee waiver (Excluding interest expense) %(c) % Ratio of net investment income to average net assets: Before fee waiver %(c) % After fee waiver %(c) % Portfolio turnover rate 34
